Exhibit 10.1

[Warner-Elektra-Atlantic Corporation Letterhead]

August 31, 2012

VIA EMAIL AND EXPRESS MAIL

Cinram International Inc.

2255 Markham Road

Scarborough, Ontario M1B 2W3

Canada

Attn: John Bell

Email: johnbell@cinram.com

Dear Mr. Bell:

Reference is hereby made to (i) that certain US/Canada Manufacturing and PP&S
Agreement dated as of July 1, 2010, as amended (collectively, the “US/Canada
Agreement”) by and between Warner-Elektra-Atlantic Corporation (“WEA”) and
Cinram International Inc., Cinram Manufacturing LLC and Cinram Distribution LLC
(collectively, “Cinram”), (ii) that certain US/Canada Transition Agreement dated
July 1, 2010 by and between WEA and Cinram (the “Transition Agreement” and,
together with the US/Canada Agreement, the “Agreements”), and (iii) a letter
dated June 22, 2012 (the “Termination Letter”) to Cinram from WEA by which WEA
terminated the US/Canada Agreement effective immediately in accordance with the
terms of the US/Canada Agreement and notified Cinram that the Transition
Agreement applied. Capitalized terms used and not defined herein have the
meanings assigned to them in the Agreements.

1. Reinstatement of the Agreements. Subject to the terms and conditions of this
letter agreement, WEA and Cinram agree to reinstate the US/Canada Agreement
effective as of June 22, 2012 and Cinram has agreed to assign the Agreements to
Cinram Group, Inc. (formerly Cinram Acquisition, Inc.) (“CGI”), with respect to
operations in the United States, and to Cinram Canada Operations ULC (“Cinram
Canada”), with respect to operations in Canada. As a consequence, WEA hereby
rescinds the Termination Letter; provided that such rescission shall only become
effective upon the satisfaction of the following conditions:

(a) the sale of substantially all of the assets (the “Sale Transaction”) used in
the core businesses carried on by Cinram International Inc. and its affiliates
in North America (including pre-recorded media replication and distribution) to
CGI and its affiliates, including Cinram Canada, pursuant to the Asset Purchase
Agreement dated June 22, 2012 (the “APA”) shall have been consummated on or
before September 14, 2012; and

(b) (i) the US/Canada Agreement, as reinstated, and the Transition Agreement
shall have been designated to be assumed and assigned by CGI and Cinram Canada
upon the closing date of the Sale Transaction in accordance with the procedures
set forth in the APA and the order entered

 

1



--------------------------------------------------------------------------------

by the United States Bankruptcy Court for the District of Delaware on July 25,
2012 in the chapter 15 cases of Cinram and certain of its affiliates and
subsidiaries which, among other things, authorized the assumption and assignment
of certain executory contracts and unexpired leases, as applicable, and
(ii) written notice of such assumption and assignment shall have been promptly
delivered to WEA.

As a condition to and consequence of rescinding the Termination Letter, WEA and
Cinram agree that the Transition Agreement shall no longer be operative at this
time and shall be deemed not to have been applicable to the period from June 22,
2012 until the reinstatement of the US/Canada Agreement as provided herein. WEA
and Cinram further agree that, as a condition to and consequence of rescinding
the Termination Letter, WEA waives its right to terminate the US/Canada
Agreement based on the specific Termination Events set forth in the Termination
Letter.

2. Consent to Assignment. Subject to the terms and conditions of this letter
agreement, WEA consents to the assumption and assignment of the Agreements to
CGI and Cinram Canada and acknowledges and agrees that neither the Sale
Transaction nor the assignment of the Agreements contemplated herein will
constitute a breach, default or Termination Event under the terms of the
Agreements. CGI and Cinram Canada agree that, effective upon the closing of the
Sale Transaction, CGI and Cinram Canada shall assume all of Cinram’s right,
title and interest in and to the Agreements and all of Cinram’s obligations and
liabilities under the Agreements.

3. Guaranty. Upon the assumption and assignment of the Agreements, and for so
long as either of the Agreements remain in effect, CGI agrees to (a) guarantee
the performance of Cinram Canada under the Agreements, and (b) ensure that
Cinram Canada has sufficient capital and resources to perform its obligations
under the Agreements.

4. Good Faith Negotiations. Upon the closing of the Sale Transaction and the
assumption and assignment of the Agreements, WEA hereby agrees to discuss in
good faith with CGI and Cinram Canada to address a potential increase in certain
fees under the US/Canada Agreement and/or potential changes in CGI’s and Cinram
Canada’s operations under the US/Canada Agreement that would lead to increased
efficiencies and cost reductions for CGI and Cinram Canada. WEA, CGI and Cinram
Canada will endeavor in good faith to complete such discussions within thirty
(30) days of the closing of the Sale Transaction.

 

Sincerely, WARNER-ELEKTRA-ATLANTIC CORPORATION By:  

/s/ Trent N. Tappe

Name:   Trent N. Tappe Title:   Vice President

 

2



--------------------------------------------------------------------------------

Accepted and Agreed: CINRAM INTERNATIONAL INC., CINRAM MANUFACTURING LLC AND
CINRAM DISTRIBUTION LLC By:  

/s/ John H. Bell

Name:   John H. Bell Title:   Chief Financial Officer Accepted and Agreed:
CINRAM GROUP, INC. By:  

/s/ John H. Bell

Name:   John H. Bell Title:   Chief Financial Officer Accepted and Agreed:
CINRAM CANADA OPERATIONS ULC By:  

/s/ John H. Bell

Name:   John H. Bell Title:   Chief Financial Officer

 

3